                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JOE HAND PROMOTIONS, INC.,                )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )     CASE NO. 1:18-CV-1015-WKW
                                          )
ANDRE BARBER, et al.,                     )
                                          )
              Defendants.                 )

                                     ORDER

      On April 19, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 16.) After an independent review of the

record and upon consideration of the Recommendation, it is ORDERED that the

Recommendation is ADOPTED. Accordingly, it is ORDERED that the Motion to

Change Venue (Doc. # 10) is DENIED.

      It is further ORDERED that Defendant John Doe Entity d/b/a Blue Bar &

Grill is granted to and including June 7, 2019, to find counsel, to have said counsel

make an appearance in this matter, and to respond to the Complaint.

      DONE this 7th day of May, 2019.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
